               Case 2:20-cv-00222-JCC Document 18 Filed 10/09/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          NORTHWEST ADMINISTRATORS,                           CASE NO. C20-0222-JCC
            INC.,
10
                                                                MINUTE ORDER
11                                  Plaintiff,

12                  v.

13          NOR-CAL PRODUCE, INC.,
14                                  Defendant.
15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for dismissal (Dkt.
18
     No. 17). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed without
19
     a court order if there is a “stipulation of dismissal signed by all parties who have appeared.”
20
            Here, all parties that have appeared stipulate that all claims shall be dismissed with
21
     prejudice. (Dkt. No. 17.) Thus, under Federal Rule of Civil Procedure 41(a)(1)(A), this
22
     stipulation is self-executing. This Order shall not foreclose Plaintiff or the Trust, based on res
23
     judicata principles or other legal principles, from collecting additional contributions, liquidated
24
     damages, interest and attorney fees for the time period encompassed by this action, September
25
     2019, October 2019, December 2019 through May 2020, if a future audit or some other source
26
     reveals that Defendant owes the Plaintiff additional amounts for said period, or from collecting


     MINUTE ORDER, C20-0222-JCC
     PAGE - 1
              Case 2:20-cv-00222-JCC Document 18 Filed 10/09/20 Page 2 of 2




 1 contributions, liquidated damages, interest, attorney's fees and costs for any period other than

 2 September 2019, October 2019 and December 2019 through May 2020.

 3          All claims in this action are DISMISSED with prejudice and without award of costs or

 4 fees to either party. The Clerk is directed to CLOSE this case.

 5          DATED this 9th day of October 2020.

 6
                                                           William M. McCool
 7                                                         Clerk of Court
 8                                                         s/Tomas Hernandez
 9                                                         Deputy Clerk

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     MINUTE ORDER, C20-0222-JCC
     PAGE - 2
